Citation Nr: 0108975	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-13 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for PTSD, 
evaluated as 10 percent disabling.  The grant of service 
connection and the 10 percent evaluation were made effective 
January 30, 1998.  In January 2000 the RO increased the 
veteran's disability rating to 50 percent, effective from 
January 30, 1998.  In a rating decision dated in November 
2000, the evaluation was increased to 70 percent effective 
from January 30, 1998, except for a period when a temporary 
total rating was in effect.  The increased evaluations do not 
satisfy the veteran's appeal since he is presumed to be 
seeking the maximum available benefit, and he has not 
indicated that he wishes to limit his appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

In his substantive appeal the veteran indicated that he 
wanted a hearing before a member of the Board at the RO.  He 
was afforded a hearing before a hearing officer at the RO in 
September 1999.  In a statement dated that month, he wrote 
that the hearing satisfied his request for a personal 
hearing.  He is deemed to have withdrawn his request for a 
hearing before a member of the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's most recent VA examination took place in 
January 1999.  Thereafter he received private treatment and 
underwent VA hospitalization for treatment of PTSD.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In the report of VA hospitalization in May 2000, it was noted 
that the veteran was receiving fee basis treatment from a 
psychologist every two weeks.  It does not appear that the 
contract psychologist's treatment records have been 
associated with a claims folder.  The record does contain a 
letter dated in August 1999, from that psychologist.  
However, where a private medical professional reports 
relevant treatment, VA has an obligation to seek records of 
that treatment.  Massey v. Brown, 7 Vet App 204 (1994). 

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should request the veteran to identify the 
names, addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, inpatient or outpatient, 
who 
may possess additional records of 
treatment pertinent to his claims that 
are not already of record.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of these treatment records, 
including records of all treatment 
provided by Robb Schwartz, Ph.D..  

In accordance with the VCAA, the RO 
should inform the veteran of any records 
it is unsuccessful in obtaining.

3.  The RO should schedule the veteran 
for an examination to ascertain the 
severity of his PTSD.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should review 
all pertinent records in the veteran's 
claims file, and a copy of this REMAND 
prior to the examination.  The examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
the veteran's PTSD.  

The examiner should specifically address 
whether the disability is manifested by 
gross impairment in thought processes or 
communication, delusions or 
hallucinations, grossly inappropriate 
behavior, persistent thoughts of hurting 
himself or others, intermittent inability 
to perform the activities of daily 
living, disorientation as to time or 
place, loss of memory for the names of 
close relatives, his occupation or his 
own name.  

The examiner should also express an 
opinion as to whether the disability 
results in total social or occupational 
impairment.  The examiner is asked to 
assign a global assessment of function 
(GAF).  If other disabilities are 
present, and it is possible to do so, the 
examiner should express an opinion as to 
what portion of the GAF is attributable 
to PTSD.


4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



